FILED
                            NOT FOR PUBLICATION                             JAN 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANJUMAN YARA,                                    No. 10-72323

              Petitioner,                        Agency No. A079-572-643

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 14, 2014**
                              San Francisco, California

Before: TALLMAN and IKUTA, Circuit Judges, and O’CONNELL, District
Judge.***

       Anjuman Yara petitions for review of the decision of the Board of

Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ) denial of her

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Beverly Reid O’Connell, District Judge for the U.S.
District Court for the Central District of California, sitting by designation.
applications for asylum, withholding of removal, and relief under the Convention

Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a), and we

deny the petition.

      Substantial evidence supports the BIA and IJ’s conclusion that Yara

experienced only harassment from the Native Fijians, not past persecution.

Persecution is “an extreme concept, marked by the infliction of suffering or harm

. . . in a way regarded as offensive,” Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir.

2004) (internal quotation marks omitted), and a reasonable factfinder would not be

compelled to conclude that the threats and abuse Yara described rise to that level.

See Hoxha v. Ashcroft, 319 F.3d 1179, 1181–82 (9th Cir. 2003) (holding that years

of “unfulfilled threats,” and one severe beating, “constitute harassment rather than

persecution”). The record shows that Yara suffered only pushing, shoving and torn

clothes, in contrast to being held hostage at gunpoint and knife-point by soldiers,

looting and violent threats, which could constitute persecution. See Surita v. I.N.S.,

95 F.3d 814, 817–18, 821 (9th Cir. 1996). Although Yara’s house was destroyed

by fire, the record does not compel the conclusion that the fire was caused by

Native Fijians.

      Substantial evidence also supports the BIA and IJ’s determination that Yara

failed to establish past persecution based on her status as victim of domestic


                                          2
violence. Because Yara testified that the police took some action in response to

her reports against her husband, and on at least one occasion scheduled a court date

based on a report she filed, the record does not compel the conclusion that “the

[Fijian] government was unable or unwilling to control” her husband.

Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010); cf. Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      The BIA and IJ’s determination that Yara did not carry her burden of

showing a well-founded fear of future persecution by Native Fijians was supported

by substantial evidence. Significant time has elapsed since she claimed to have

been threatened, and the threats she received were not “sufficiently specific and

real” to compel the conclusion that her fears are objectively reasonable. Mondoza

Perez v. U.S. I.N.S., 902 F.2d 760, 762 (9th Cir. 1990).

      Because Yara failed to describe mistreatment by Native Fijians that rose to

the level of persecution, either against her or Indo-Fijians generally, her claims that

she is entitled to asylum based on a pattern or practice of persecution and

extremely severe persecution warranting humanitarian relief necessarily fail as

well. See Wakkary v. Holder, 558 F.3d 1049, 1061 (9th Cir. 2009) (rejecting a

pattern or practice argument when “the record contain[ed] evidence of widespread

. . . discrimination that affects a very large number of individuals,” not


                                           3
persecution); Kumar v. I.N.S., 204 F.3d 931, 932–33, 935 (9th Cir. 2000) (rejecting

a humanitarian asylum claim by an Indo-Fijian woman who was beaten by soldiers

on multiple occasions, and once stripped and fondled by soldiers who threatened to

kill her).

       Yara’s failure to establish eligibility for asylum disposes of her arguments

that she is entitled to withholding of removal. Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003). Moreover, in the absence of any evidence that she may be

subject to torture “inflicted by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity,” 8

C.F.R. § 208.18(a)(1), the BIA and IJ did not err in denying relief under CAT. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

       PETITION DENIED.




                                            4